DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 08/09/2019 in which claims 1-14 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simmons et al. (US 20190101925 A1, hereinafter “Simmons”).

Regarding claims 1, 6 and 10, Simmons (Figs. 1-7 and 9) discloses an apparatus for controlling parking of a vehicle ("autonomous parking" refers to a form of autonomous driving in which motive actions of a vehicle (e.g., steering, turning, accelerating, decelerating, etc.) are controlled by the vehicle without direct driver input to park the vehicle in a parking spot. "autonomous driving" refers to a vehicle-maneuvering system in which motive actions of a vehicle (e.g., steering, accelerating, decelerating, etc.) are controlled by the vehicle without direct driver input; Simmons at [0022]), the apparatus comprising: 
a processor (processors 510 and 810) configured to: stop the vehicle when the vehicle arrives at a target parking space while performing an automatic parking of the vehicle to the target parking space (the parking controller 130 and/or the processor 810 queries a lookup table of the database 814 to identify orientations at which the vehicle 100 is to be positioned at respective locations as the vehicle 100 approaches the target parking position 204; Simmons at [0069]); 
adjust a steering angle (the parking controller 130 may adjust the turning radius of the vehicle 100 as the vehicle 100 travels along the approaching turn path 702 to adjust the approaching turn path 702; Simmons at [0063]); and
 terminate the automatic parking after moving the vehicle for a predetermined distance when the steering angle is adjusted and the steering angle is greater than a preset threshold angle (the parking controller 130 can be implemented in a full-active park-assist system in which braking, accelerating, and steering are autonomously operated … steering is autonomously operated and accelerating and braking are user operated… the vehicle 100 is able to park, and/or to prevent the vehicle 100 from performing a readjustment maneuver within the perpendicular parking spot 102; Simmons at [0032]); and a storage to store a parking path and the preset threshold angle (Simmons at [0066]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al. (US 20190101925 A1, hereinafter “Simmons”) as applied to claims 1, 6 and 10 above, in view of YALDO et al. (US 20180354502 A1, hereinafter “YALDO”).
Regarding claims 2, 7 and 11, Simmons discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the processor is configured to search for at least one parking space when entering an automatic parking mode; select, as the target parking space, at least one parking space. However, YALDO teaches or at least suggests wherein the processor is configured to search for at least one parking space when entering an automatic parking mode; select, as the target parking space, at least one parking space (see paragraph [0034] “the controller 34 may monitor the sensing devices 40a-40n to identify an unoccupied parking space, and to determine characteristics of the space”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Simmons to include the processor is configured to search for at least one parking space when entering an automatic parking mode, as taught by YALDO in order to  allow the autonomous vehicle to use door ajar values and scan values to park to facilitate exit of occupants.

Claims 3, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al. (US 20190101925 A1, hereinafter “Simmons”) as applied to claims 1, 6 and 10 above, in view of DANZL et al. (US 20160200317 A1, hereinafter “DANZL”).
Regarding claims 3, 8 and 12, Simmons discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the processor is configured to terminate the automatic parking after adjusting the steering angle when the steering angle is equal to or less than the preset threshold angle. However, DANZL teaches or at least suggests wherein the processor is configured to: terminate the automatic parking after adjusting the steering angle when the steering angle is equal to or less than the preset threshold angle (see paragraph [0113] “If the additional boundary condition placed on the geometric movement curves is adjusted such that the steering angle of the motor vehicle 1 is limited, limit trajectories 32 and 33 can be determined”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Simmons to include the processor is configured to terminate the automatic parking after adjusting the steering angle, as taught by DANZL in order to ensure simple and safe driving.


Claims 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al. (US 20190101925 A1, hereinafter “Simmons”) as applied to 1 and 10 above, in view of Suhr et al. (US 20090243889 A1, hereinafter “Suhr”).
Regarding claims 4, 9 and 14, Simmons discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the processor is configured to determine that the vehicle arrives at the target parking space when the vehicle is positioned within a range that is obtained by subtracting an allowable position error from a target parking position. While Simmons discloses wherein the processor is configured to determine that the vehicle arrives at the target parking space. Simmons is silent as when the vehicle is positioned within a range that is obtained by subtracting an allowable position error from a target parking position. Suhr, is in a similar invention  when the vehicle is positioned within a range that is obtained by subtracting an allowable position error from a target parking position (This means that even the maximum error of the corner point is acceptable for the free parking space localization; Suhr at [0111]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Simmons to include the vehicle is positioned within a range that is obtained by subtracting an allowable position error from a target parking position, as taught by Suhr in order to detects free parking spaces by estimating the positions of adjacent vehicles.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al. (US 20190101925 A1, hereinafter “Simmons”) as applied to claim 1 above, in view of Wu et al. (US 20090085771 A1, hereinafter “Wu”).
Regarding claims 5 and 13, Simmons discloses the claimed invention substantially as explained above, but does not explicitly teach wherein, when the steering angle is greater than the preset threshold angle, the processor is configured to terminate the automatic parking when a movement distance of the vehicle is equal to or greater than a preset threshold distance after repeatedly moving the vehicle forward or backward. However, Wu (Figs. 2, 4-5 and 7) teaches or at least suggests wherein, when the steering angle is greater than the preset threshold angle, the processor is configured to terminate the automatic parking when a movement distance of the vehicle is equal to or greater than a preset threshold distance after repeatedly moving the vehicle forward or backward (see paragraphs [0036] “A width of the parking space D, a lateral distance between an initial position of the host car and an obstacle in front of the target parking space m, a longitudinal distance between an initial position of the host car tail and an obstacle in front of the target parking space n can be measured by the image acquisition unit 14 and range sensing unit 15” and at least ¶ [0045]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Simmons to include the processor is configured to terminate the  Wu in order to allow the user can reactivate the device to complete the auto-parking operation.

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           

/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663